DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a non-final Office Action in response to the present US application number 17/193,307, filed on 03/05/2021.  This application is a continuation of U.S. Application No. 15/390,201 filed December 23, 2016, now issued as U.S. Patent No. 10,977,330, which is a divisional of U.S. Application No. 14/166,612 filed January 28, 2014, now issued as U.S. Patent No. 9,558,282, which is a continuation of U.S. Application No. 13/593,040 filed on August 23, 2012, now issued as U.S. Patent No. 8,650,192, which is a divisional of U.S. Patent Application No. 12/479,735, filed June 5, 2009 which claims the benefit of the filing dates of the following U.S. provisional applications:
(1) Application No. 61/142,110 filed on December 31, 2008 (Docket No. P7437Z);
(2) Application No. 61/160,693 filed on March 16, 2009 (Docket No. P7437Z2);
(3) Application No. 61/161,036 filed on March 17, 2009 (Docket No. P7437Z3); and
(4) Application No. 61/167,524 filed on April 7, 2009 (Docket No. P7437Z4). 

Claim Status
As in Preliminary Amendment filed 06/02/2021; claim 1 has been canceled;  claims 2-26 are presented for examination, with claims 2, 10, 18, 21 and 24 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/05/2021 and 11/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 2, 10, 18, 21 and 24
             Independent claims 2 and 10 recite:
dividing, at a server device, a stream of data into multiple media files, each of the multiple media files to be stored as individual files in a memory for transmission in a transfer protocol compliant format;
generating a playlist file having a plurality of tags and a plurality of Universal Resource Indicators (URIs), the plurality of URIs indicating an ordering of the multiple media files to recreate the stream of data as a presentation of one or both of audio and video; and
generating an updated playlist file corresponding to changes to media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of updated multiple media files to recreate a representation of the stream of data.
The limitations of dividing …, generating …, generating …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. That is, other than reciting “a server device”, “processors”, “A non-transitory machine-readable storage medium,” are generic computing components, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The generic computing components under its broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements, reciting “a server device”, “processors”, “A non-transitory machine-readable storage medium,” to perform the dividing …, generating …, generating … steps. The elements in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claim 18 recites:
storing multiple media files as individual files in a memory in a transfer protocol compliant format, the multiple media files having been divided out of a contiguous time based stream of data from content that includes one or both of audio and video;
transmitting a playlist file to a client device using the transfer protocol, the playlist file having a plurality of tags and a plurality of Universal Resource Indicators (URIs), the plurality of URIs indicating an ordering of the multiple media files to recreate the content;
transferring one or more of the multiple media files to the client device using the transfer protocol in response to one or more requests from the client device utilizing one or more of the plurality of URIs;
transmitting an updated playlist file to the client device, the updated playlist file corresponding to changes to the multiple media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of the updated multiple media files to recreate a representation of the content.
The limitations of storing …, transmitting …, transferring …,  are conventional steps.  Nothing in the claims elements include an improvement to another technology or technical field. That is, other than reciting  “processors”, “A non-transitory machine-readable storage medium,” are generic computing components, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The generic computing components do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The generic computing components under its broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements, “processors”, “A non-transitory machine-readable storage medium,” to perform the storing …, transmitting …, transferring … steps. The elements in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Independent claims 21 and 24 recite:
requesting, with a client device, a playlist file using a transfer protocol;
receiving, in response to the requesting, the playlist file having (1) Universal Resource Indicators (URIs) indicating a plurality of media files for a contiguous time based stream of data of a program and (2) a plurality of tags having parameters related to the plurality of media files;
requesting and receiving one or more of the media files in an order indicated in the playlist;
receiving an updated playlist file corresponding to changes to the media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of an updated plurality of media files.
The limitations of requesting …, receiving …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims elements preclude the steps from practically being performed in the mind. That is, other than reciting “a machine”, “processors”, “A non-transitory machine-readable storage medium,” are generic computing components, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The generic computing components under its broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements, reciting “a machine”, “processors”, “A non-transitory machine-readable storage medium,” to perform the requesting …, receiving …steps. The elements in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 3-9, 11-17, 19-20 and 25-26
The limitations as recited in claims 3-9, 11-17, 19-20 and 25-26 are simply describe a concept of data transmission.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. Thus, claims 3-9, 11-17, 19-20 and 25-26 are directed to an abstract idea. The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to render the concept less abstract.  Therefore, the claims cannot provide an inventive concept.  The claims 3-9, 11-17, 19-20 and 25-26 are not patent eligible.	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hegde et al., Publication No. US 2002/0007418 (hereinafter “Hegde”), and further in view of Mizrahi et al., Pub. No. US 2009/0106202 (hereinafter "Mizrahi").

Regarding claim 2, Hegde discloses, A machine implemented method comprising:
dividing, at a server device, a stream of data into multiple media files, each of the multiple media files to be stored as individual files in a memory for transmission in a transfer protocol compliant format (e.g. According to Fig. 7, Each Adlet playlist includes a name 710, and N cliplets, as media files, the cliplets will be encoded according to the determined attributes and arranged in order of performance and are less than two minutes in length, as a contiguous time based stream of content, Hegde: Fig. 7 and [0066]-[0067].  A cliplet format in Fig.8B includes PsuedoURL or Name and tags  having parameters related to playback of the media content, Hegde: [0068]-[0071]);
generating a playlist file having a plurality of tags and a plurality of Universal Resource Indicators (URIs), the plurality of URIs indicating an ordering of the multiple media files to recreate the stream of data as a presentation of one or both of audio and video (e.g. adlet play list in figure 7, includes a name, and N cliplets.  The cliplets will be encoded and arranged in order of performance.  A cliplet format includes PsuedoURL or Name and tags having parameters related to playback of the media content Hegde: Fig. 7, Fig. 8B and [0066]-[0071].  Wherein, cliplet 1-N representing the stream of contents in the order ); and
Hegde does not directly of explicitly disclose:
generating an updated playlist file corresponding to changes to media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of updated multiple media files to recreate a representation of the stream of data.
Mizrahi teaches:
generating an updated playlist file corresponding to changes to media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of updated multiple media files to recreate a representation of the stream of data (e.g., Metadata 132, along with content 126 or URLs of content 126, is sent by a plurality of users 112 (only one is shown) through applications 144 over a network such as the internet 118 to a metadata analyzer 116. Metadata analyzer 116 may normalize, verify, and analyze for duplicates, spam, explicitness, popularity to updated playlist corresponding to changes to the multiple media segments to create additional metadata for content.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126, Mizrahi: [0057]-[0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 3, Mizrahi further teaches wherein the changes to media files comprises adding one or more media files, and the updated playlist file includes URIs to the added one or more media files (e.g. Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126. Web page 136 allows users 124 to execute search queries 138 against search index 120. Web page 136 also allows browsing by metadata and by categories such as recently added, top rated, most popular and others. Therefore system 100 is constantly refining and improving its index, Mizrahi: [0067]-[0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 4, Hegde further discloses, wherein the changes to media files comprises modifications to the one or more media files and the updated playlist file comprises URIs to the multiple media files, and one or more of the tags in the plurality of tags is updated to reflect the modifications to the one or more media files (e.g. Pseudo URL redirector 940 receives a PseudoURL from the requesting device and determines what files to include as well as what location to obtain the content based on the fields within the adlet playlist request format, Hegde: [0075].  The request may use an adlet playlist request format in Fig. 8A and/or a cliplet format in Fig.8B includes PsuedoURL or Name and tags having parameters related to playback of the media content, Hegde: [0068]-[0071]).

Regarding claim 5, Hegde and Mizrahi in combination further discloses, wherein the changes to media files comprises removal of one or more selected media files from the playlist file and adding one or more further media files and the updated playlist file comprises URIs to the one or more further media files and wherein the stream of data is a contiguous time based stream of content for a single program containing one or both of audio or video (e.g. The user may customize and add/remove some of these navigation criteria.  In its simplest form metadata analyzer 116 takes all the values from all the users provided under the same field for the same URL, in addition to fields created by metadata analyzer 116 and constructs a textual document for each URL, Mizrahi: [0025] and [0057]-[0075]) and wherein the transfer protocol is an HTTP compliant protocol (e.g. the transfer protocol (HTTP), Hegde: [0081] and [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 6, Hegde further discloses, wherein the updated playlist is generated at the expiration of a selected period of time (e.g. the updated playlist is based on the requested content; the requested content may be expired, new content may be available.  Thus, it is understood that the updated playlist is generated at the expiration of a selected period of time, Hegde: [0061]).

Regarding claim 7, Hegde further discloses:
determining an approximate duration of a next media file to be added to the playlist file (e.g. the cliplets within the adlet playlist are arranged in order of performance and are less than two minutes in length, Hegde: [0067]);
causing the playlist file to include a tag indicating the approximate duration (e.g. Cliplets is performed in sequence, e.g. 1, 2, 3, up to N.  The sequence number is interpreted as a tag indicating the approximate duration, Hegde: [0067]).

Regarding claim 8, Hegde further discloses:
determining sequence numbers for one or more of the URIs in the playlist file (e.g. adlet playlist request format 800 includes a Pseudo URL, a bandwidth field, a language field, a format field, a frame size field and an optional codec field. The pseudo URL field contains information requesting a certain adlet playlist, Hegde: [0068]); and
causing the playlist file to include one or more tags indicating one or more of the sequence numbers (e.g. Cliplets is performed in sequence, e.g. 1, 2, 3, up to N.  The sequence number is interpreted as a tag indicating the approximate duration, Hegde: [0067]).

Regarding claim 9, Mizrahi further teaches:
determining whether a client device to receive the media files is authorized to store the media files after playback (e.g. User ID--an identification that allows system 100 to identify all content from the same user 112, Mizrahi: [0010]);
causing the playlist to include a tag that indicates whether the client device is authorized to store the media files after playback (e.g. In creating PEG 128, each user 112 may submit metadata 132 in application 144 for content 126 including fields such as: URI, User ID, Tags … Metadata 132, along with content 126 or URLs of content 126, is sent by a plurality of users 112 (only one is shown) through applications 144 over a network such as the internet 118 to a metadata analyzer 116 to normalize, verify, and analyze playlist , Mizrahi: [0032]-[0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.


Claims 10-17 recite A non-transitory computer-readable medium having stored thereon executable instructions that, when executed, cause one or more processors to perform a method, the method comprising steps are similar to subject matter of claims 2-9.  Therefore, claims 10-17 are rejected by the same reasons as discussed in claims 2-9.

Claims 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brueck et al., Patent No.  US 7,818,444 (hereinafter “Brueck”), in view of Hegde et al., Publication No. US 2002/0007418 (hereinafter “Hegde”), and further in view of Mizrahi et al., Pub. No. US 2009/0106202 (hereinafter "Mizrahi").

Regarding claim 18, Brueck discloses, A non-transitory computer readable medium having stored thereon executable instructions that, when executed, cause one or more processors to perform a method, the method comprising:
storing multiple media files as individual files in a memory in a transfer protocol compliant format (e.g. FIG. 3a is a schematic block diagram illustrating one embodiment of a stream divided into a plurality of source streamlets.  FIG. 3b is a schematic block diagram illustrating one embodiment of sets of streamlets.  Each of the streams is a copy of the content file encoded and compressed to varying bit rates. As used herein, streamlet refers to any sized portion of the content file. Each streamlet may comprise a portion of the content contained in stream, encapsulated as an independent media object. The content in a streamlet may have a unique time index in relation to the beginning of the content contained in stream, Brueck: Figs. 3a-3b, col. 6, line 59 thru col. 7, line 27.  Receiving media content, segmenting the media content and generating a plurality of streamlets, and generating a set of streamlets, as a playlist, Brueck: abstract);
Brueck does not directly of explicitly disclose:
the multiple media files having been divided out of a contiguous time based stream of data from content that includes one or both of audio and video;
transferring one or more of the multiple media files to the client device using the transfer protocol in response to one or more requests from the client device utilizing one or more of the plurality of URIs;
transmitting a playlist file to a client device using the transfer protocol, the playlist file having a plurality of tags and a plurality of Universal Resource Indicators (URIs), the plurality of URIs indicating an ordering of the multiple media files to recreate the content;
Hegde teaches:
the multiple media files having been divided out of a contiguous time based stream of data from content that includes one or both of audio and video (e.g. the media entity body is generated to perform the cliplet on the requesting device.  The media entity body is created using Synchronized Multimedia Integration Language (SMIL).  SMIL is a markup language based on extensible Markup Language (XML) and is being developed by the World Wide Web Consortium (W3C) that enables developers to divide multimedia content into separate files and streams (audio, video, text, and images), send them to a user's computer individually, and then have them displayed together as if they were a single multimedia stream, Hegde: [0086]).
transmitting a playlist file to a client device using the transfer protocol (e.g. the device requests the adlet playlist from a CDN on the network by using the transfer protocol (HTTP), Hegde: [0081] and [0034]), the playlist file having a plurality of tags and a plurality of Universal Resource Indicators (URIs), the plurality of URIs indicating an ordering of the multiple media files to recreate the content (e.g. the requesting device receives content from content delivery networks (CDN), Hegde: Fig. 5.  Wherein, the content may be cliplets specifically encoded for requesting device, Hegde: [0061].  Cliplets as variant playlist, e.g. first and second playlist files, includes in Adlet playlist, Hegde: Fig. 7.  Further, cliplet format 810 includes a name field, a bandwidth field, a language field, a format field, a frame size field and an optional codec field.  The name field indicates the name of the cliplet. According to one embodiment of the invention, the name includes identifying information from the vendor as well as information pertaining to the content of the cliplet, Hegde: [0071]; thus, name(s) is interpreted as URIs, and Codec Field includes Codes, called tags, embedded in an HTML document associate particular words and images in the document with URLs (names) so that a user can access another file, Hegde: [0041]);
transferring one or more of the multiple media files to the client device using the transfer protocol in response to one or more requests from the client device utilizing one or more of the plurality of URIs (e.g. streaming is a technique for transferring content so that it can be processed as a steady and continuous stream by the requesting device, Hegde: [0084].  cliplet format 810 includes a name field, a bandwidth field, a language field, a format field, a frame size field and an optional codec field.  The name field indicates the name of the cliplet. According to one embodiment of the invention, the name includes identifying information from the vendor as well as information pertaining to the content of the cliplet, Hegde: [0071]; thus, name(s) is interpreted as URIs, and Codec Field includes Codes, called tags, embedded in an HTML document associate particular words and images in the document with URLs (names) so that a user can access another file, Hegde: [0041]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify apparatus, system, and method for multi-bitrate content streaming as discloses by Brueck to include method and system for delivering and monitoring an on-demand playlist over a network as taught by Hegde to provide ensure the proper performance of the playlist.
Brueck in view of Hegde does not directly of explicitly disclose:
transmitting an updated playlist file to the client device, the updated playlist file corresponding to changes to the multiple media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of the updated multiple media files to recreate a representation of the content.
Mizrahi teaches:
transmitting an updated playlist file to the client device, the updated playlist file corresponding to changes to the multiple media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of the updated multiple media files to recreate a representation of the content (e.g. user 112 that entered metadata 132 or another user 124, may issue a query 138 over a network such as the Internet 118 to a web page 136 hosted by a web server connected to an index server 122. Web page 136 allows users 124 to execute search queries 138 against search index 120. Web page 136 also allows browsing by metadata and by categories such as recently added, top rated, most popular and others. Metadata analyzer 116, along with index server 122, can recommend content 126 to user 112 by identifying metadata 132 input by user 112 and searching for this metadata in index 120.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126. As can be realized, even if new content 126 is added to internet 118 with very little metadata, as long as the URL corresponding to the content can return in response to some search queries (discussed above), other users may add it to their PEG and contribute additional metadata. Therefore system 100 is constantly refining and improving its index, Mizrahi: [0057]-[0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Brueck in view of Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 19, Hegde and Mizrahi in combination further disclose, wherein the changes to the multiple media files comprises at least one of: (a) the addition of one or more media files and the updated playlist file includes URIs to the added one or more media files (e.g., Metadata 132, along with content 126 or URLs of content 126, is sent by a plurality of users 112 (only one is shown) through applications 144 over a network such as the internet 118 to a metadata analyzer 116. Metadata analyzer 116 may normalize, verify, and analyze for duplicates, spam, explicitness, popularity to updated playlist corresponding to changes to the multiple media segments to create additional metadata for content.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126, Mizrahi: [0057]-[0067]); (b) modifications to the one or more media files and the updated playlist file comprises URIs to the multiple media files, and one or more of the tags in the plurality of tags is updated to reflect the modifications to the one or more media files (e.g. Pseudo URL redirector 940 receives a PseudoURL from the requesting device and determines what files to include as well as what location to obtain the content based on the fields within the adlet playlist request format, Hegde: [0075].  The request may use an adlet playlist request format in Fig. 8A and/or a cliplet format in Fig.8B includes PsuedoURL or Name and tags having parameters related to playback of the media content, Hegde: [0068]-[0071]); or (c) removal of one or more selected media files from the multiple media files and the addition of one or more further media files; and wherein the stream of data is a contiguous time based stream of content for a single program (e.g. The user may customize and add/remove some of these navigation criteria.  In its simplest form metadata analyzer 116 takes all the values from all the users provided under the same field for the same URL, in addition to fields created by metadata analyzer 116 and constructs a textual document for each URL, Mizrahi: [0025] and [0057]-[0075]) and wherein the transfer protocol is an HTTP compliant protocol (e.g. the transfer protocol (HTTP), Hegde: [0081] and [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Brueck in view of Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 20, Hegde further teaches, wherein the updated playlist is generated at the expiration of a selected period of time (e.g. the updated playlist is based on the requested content; the requested content may be expired, new content may be available.  Thus, it is understood that the updated playlist is generated at the expiration of a selected period of time, Hegde: [0061]), and wherein the transfer protocol is an HTTP compliant protocol (e.g. the transfer protocol (HTTP), Hegde: [0081] and [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify apparatus, system, and method for multi-bitrate content streaming as discloses by Brueck to include method and system for delivering and monitoring an on-demand playlist over a network as taught by Hegde to provide ensure the proper performance of the playlist.

Regarding claim 21, Brueck discloses, A machine implemented method comprising:
requesting, with a client device, a playlist file using a transfer protocol (e.g. Once the streamlets have been received and processed, the client module may request streamlets using a standard protocol such as HTTP from the web server, Brueck: col. 8, lines 53-58);
requesting and receiving one or more of the media files in an order indicated in the playlist(e.g. Once the streamlets have been received and processed, the client module may request streamlets using a standard protocol such as HTTP from the web server, Brueck: Figs. 3a-3b, col. 6, line 59 thru col. 7, line 27 and col. 8, lines 53-58);
Brueck does not directly of explicitly disclose:
receiving, in response to the requesting, the playlist file having (1) Universal Resource Indicators (URIs) indicating a plurality of media files for a contiguous time based stream of data of a program and (2) a plurality of tags having parameters related to the plurality of media files;
Hegde teaches:
receiving, in response to the requesting, the playlist file having (1) Universal Resource Indicators (URIs) indicating a plurality of media files for a contiguous time based stream of data of a program (e.g. the requesting device receives content from content delivery networks (CDN), Hegde: Fig. 5.  Wherein, the content may be cliplets specifically encoded for requesting device, Hegde: [0061].  Cliplets as variant playlist, e.g. first and second playlist files, includes in Adlet playlist, Hegde: Fig. 7.  Further, cliplet format 810 includes a name field, a bandwidth field, a language field, a format field, a frame size field and an optional codec field.  The name field indicates the name of the cliplet. According to one embodiment of the invention, the name includes identifying information from the vendor as well as information pertaining to the content of the cliplet, Hegde: [0071]; thus, name(s) is interpreted as URIs, and Codec Field includes Codes, called tags, embedded in an HTML document associate particular words and images in the document with URLs (names) so that a user can access another file, Hegde: [0041]) and (2) a plurality of tags having parameters related to the plurality of media files (e.g. adlet play list in figure 7, includes a name, and N cliplets.  The cliplets will be encoded and arranged in order of performance.  A cliplet format includes PsuedoURL or Name and tags having parameters related to playback of the media content, Hegde: Fig. 7, Fig. 8B and [0066]-[0071].  Wherein, cliplet 1-N representing the stream of contents in the order );
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify apparatus, system, and method for multi-bitrate content streaming as discloses by Brueck to include method and system for delivering and monitoring an on-demand playlist over a network as taught by Hegde to provide ensure the proper performance of the playlist.
Brueck in view of Hegde do not directly of explicitly disclose:
receiving an updated playlist file corresponding to changes to the media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of an updated plurality of media files.
Mizrahi teaches:
receiving an updated playlist file corresponding to changes to the media files, the updated playlist file comprising a plurality of updated URIs indicating an ordering of an updated plurality of media files (e.g., Metadata 132, along with content 126 or URLs of content 126, is sent by a plurality of users 112 (only one is shown) through applications 144 over a network such as the internet 118 to a metadata analyzer 116. Metadata analyzer 116 may normalize, verify, and analyze for duplicates, spam, explicitness, popularity to updated playlist corresponding to changes to the multiple media segments to create additional metadata for content.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126, Mizrahi: [0057]-[0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Brueck in view of Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Regarding claim 22, Mizrahi further teaches:
requesting the updated playlist file and receiving the updated playlist file in response to the requesting of the updated playlist file (e.g. user 112 that entered metadata 132 or another user 124, may issue a query 138 over a network such as the Internet 118 to a web page 136 hosted by a web server connected to an index server 122. Web page 136 allows users 124 to execute search queries 138 against search index 120. Web page 136 also allows browsing by metadata and by categories such as recently added, top rated, most popular and others. Metadata analyzer 116, along with index server 122, can recommend content 126 to user 112 by identifying metadata 132 input by user 112 and searching for this metadata in index 120.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126. As can be realized, even if new content 126 is added to internet 118 with very little metadata, as long as the URL corresponding to the content can return in response to some search queries (discussed above), other users may add it to their PEG and contribute additional metadata. Therefore system 100 is constantly refining and improving its index, Mizrahi: [0057]-[0075]);
generating a presentation of the program from the updated plurality of media files (e.g., Metadata 132, along with content 126 or URLs of content 126, is sent by a plurality of users 112 (only one is shown) through applications 144 over a network such as the internet 118 to a metadata analyzer 116. Metadata analyzer 116 may normalize, verify, and analyze for duplicates, spam, explicitness, popularity to updated playlist corresponding to changes to the multiple media segments to create additional metadata for content.  Index server 122 may thereafter consult index 120 for results 140 to queries 138. Results 140 include information about content 126 including, for example, a URI/URL of content 126 so that user 112, 124 can access content 126, Mizrahi: [0057]-[0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify method and system for delivering and monitoring an on-demand playlist over a network as discloses by Brueck in view of Hegde to include system and method for enabling search of content as taught by Mizrahi to provide a user with a means to create a guide of content of interest.

Claim 23 recites limitations are similar to subject matter of claim 19.  Therefore, claim 23 is rejected by the same reasons as discussed in claim 19.



Claims 24-26 recite A non-transitory computer-readable medium having stored thereon executable instructions that, when executed, cause one or more processors to perform a method, the method comprising steps are similar to subject matter of claims 21-23.  Therefore, claims 24-26 are rejected by the same reasons as discussed in claims 21-23.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/10/2022